Appeals by the defendent, by permission, from three orders of the Supreme Court, Suffolk County (Stark, J.), dated August 23, 1982, September 13, 1982, and November 10, 1982, respectively, which denied his successive motions pursuant to CPL article 440 to vacate a judgment *660of that court, rendered November 21, 1979, convicting him of murder in the second degree, burglary in the first degree and conspiracy in the second degree, upon a jury verdict, and imposing sentence.
Orders affirmed.
The defendant seeks to vacate his conviction pursuant to GPL article 440 on the ground that he was allegedly denied the effective assistance of counsel. In particular, the defendant complains that (1) his attorney failed to present any testimony or evidence at a competency hearing pursuant to GPL article 730 held on November 2, 1978, (2) the attorney, at a pretrial Huntley hearing, failed to make an offer of proof or cite case law to support his view that a June 22, 1978, order finding the defendant unfit to stand trial on unrelated petit larceny charges was relevant to the issue of the voluntariness of a statement made by the defendant to the police following his arrest on September 13, 1978, (3) the attorney failed to request reconsideration of his motion to suppress after the trial court reluctantly admitted the psychiatric reports which underlay the June 22, 1978, order into evidence at the trial, and (4) the attorney failed to raise the issue of the involuntariness of the defendant’s statement on the direct appeal from his conviction.
It is apparent from a review of the record that the defendant was provided with "meaningful representation”, thus satisfying his constitutional right to the effective assistance of counsel (see, People v Satterfield, 66 NY2d 796; People v Baldi, 54 NY2d 137). Gibbons, J. P., Bracken, Weinstein and Niehoff, JJ., concur.